Citation Nr: 0927977	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left wrist 
fracture as secondary to service-connected right knee 
disability. 

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of a 
lower back injury.

4. Entitlement to an increased evaluation for residuals of a 
right knee injury resulting from traumatic chondromalacia of 
the patella, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1995 through August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and April 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

The Veteran appeared at a hearing before a local hearing 
officer at the RO in August 2005 and at a Central Office 
hearing before the undersigned Veterans' Law Judge in 
December 2007.  

This matter was previously remanded by the Board in April 
2008 for additional development.  

The issues of service connection for residuals of a left knee 
injury and a lower back injury and an increased evaluation 
for residuals of a right knee injury resulting from traumatic 
chondromalacia of the patella are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  




FINDING OF FACT

The Veteran's residuals of a left wrist fracture are 
secondary to his service-connected right knee disorder.


CONCLUSION OF LAW

Residuals of a left wrist fracture are proximately due to or 
the result of the Veteran's service-connected right knee 
disorder.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.310 (2006 & 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004 (the notice and duty to assist provisions of the VCAA 
do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on this claim, as it relates to the issue 
of service connection for a left wrist disorder, further 
assistance is not required to substantiate that element of 
the claim.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  Paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  
38 C.F.R. § 3.310(b) (2008).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005) .

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran has not indicated or claimed that his current 
left wrist disability had its onset in service or is related 
to his period of service.  He has stated that his left wrist 
injury arises as a result of a fall he sustained when his 
right knee gave out on him.  

At the outset, the Board notes that service connection is 
currently in effect for residuals of a right knee injury 
resulting from traumatic chondromalacia patella, which has 
been assigned a 10 percent disability evaluation under 
Diagnostic Code 5257, based upon lateral instability and 
subluxation.  

At the time of a February 2003 outpatient visit, the Veteran 
reported that his knees were very weak and that they would 
give out on occasion.  He stated that they were unsteady and 
that he needed to wear braces all the time.  At the time of a 
June 2003 VA examination, the Veteran reported that he had 
weakness in his right knee and that it frequently gave out on 
him.  

At the time of an August 2004 outpatient visit, the Veteran 
stated that his knee would give out when he attempted to step 
into the car when sitting down.  The Veteran was issued knee 
braces with a patellar u-shaped pad to assist with tracking.  

In July 2005, the Veteran was seen with complaints of right 
knee pain after having injured his knee when landing on it 
following it giving out.  

At the time of an October 2005 visit, the Veteran was noted 
to be complaining of left wrist pain, which he stated started 
with the fall that injured his right knee.  He had limited 
range of motion and pain in the wrist.

In November 2005, the Veteran was afforded a VA examination.  
As to his right knee, the Veteran was noted to be wearing a 
knee brace.  Following examination, the examiner rendered a 
diagnosis of a right ACL tear.  He indicated that it was his 
opinion that the injury was not as likely as not to be 
secondary to the service-connected patellofemoral pain/right 
knee contusion.  He stated that a right knee contusion and 
patellofemoral syndrome should not make a knee unstable to 
have caused the Veteran to fall with the resultant ACL tear.  

The Veteran was afforded a VA examination with regard to his 
left wrist in April 2006.  The examiner noted that the 
Veteran reported having sustained a left wrist fracture in 
May 2005 as a result of his knees giving out on him while 
walking down stairs.  The examiner observed that the Veteran 
had a chronic service-connected  knee condition.  The Veteran 
stated that he had a family member who was a nurse and noted 
that he wrapped the injury for several months, until November 
2005, when x-rays were performed which revealed evidence of 
an old appearing fracture line of the distal radius into the 
radiocarpal joint, partially healed with suggestion of some 
degenerative disease at the radiocarpal joint.  

Following examination, the examiner indicated that it was his 
opinion that it was at least as likely as not that the wrist 
fracture was secondary to the knee giving out.  He stated 
that the knee giving out was more likely the cause of the 
fall which lead to the wrist fracture.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence. In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
Although the evidence does not overwhelmingly support the 
grant of service connection for residuals of a left wrist 
fracture. it cannot be stated that the preponderance of the 
evidence is against the Veteran's current left wrist fracture 
residuals being caused or aggravated by his service-connected 
right knee chondromalcia patella.  

The Board notes that the rating criteria under which the 
Veteran has been assigned a 10 percent disability evaluation 
for his right knee disorder, contemplates subluxation or 
lateral instability.  The Board further observes that several 
years prior to the fall which caused the wrist injury, the 
Veteran reported wearing a brace on his right knee due to his 
knee giving out on him.  The Board also notes that the 
Veteran was issued braces for his knees by VA in August 2004.  
The Board does observe that the November 2005 VA examiner 
indicated the right ACL tear injury was not as likely as not 
to be secondary to the service-connected patellofemoral 
pain/right knee contusion, in that the right knee contusion 
and patellofemoral syndrome should not make a knee unstable 
to cause the Veteran to fall with the resultant ACL tear.  
However, the April 2006 VA examiner, who was performing the 
examination specifically to determine the etiology of the 
left wrist disorder, indicated that the Veteran had a chronic 
service-connected knee condition and stated that the knee 
giving out was more likely the cause of the fall which lead 
to the wrist fracture.  

Based upon the right knee currently being rated under the 
criteria for lateral instability and/or subluxation, the 
statements from the Veteran, the notation of the Veteran 
wearing a knee brace for close to two years prior to 
sustaining the wrist injury, and the opinion of the April 
2006 examiner that the Veteran's left wrist injury was as 
likely as not related to the Veteran's knee giving out, the 
evidence as to whether the Veteran's residuals of a left 
wrist fracture was caused or aggravated by his service-
connected right knee disorder is at least in equipoise.  As 
such, reasonable doubt must be resolved in favor of the 
Veteran.  Therefore, service connection is warranted for 
residuals of a left wrist fracture as secondary to his 
service-connected right knee disorder.  


ORDER

Service connection for residuals of a left wrist fracture is 
granted.


REMAND

As it relates to the issues of service connection for low 
back and left knee disorders and the issue of an increased 
evaluation for the service-connected right knee disorder, the 
Board notes that as part of the April 2008 remand, it was 
requested that the Veteran's VA treatment records be obtained 
from the Buffalo and Canandaigua VA Medical Centers dated 
from January 2006 to present, and from the Rochester VA 
Outpatient Clinic dated from April 2007 to present.

While treatment records were obtained from the Canandaigua 
and Rochester VA facilities, it does not appear any attempts 
were made to obtain treatment records from the Buffalo VAMC.  
The Veteran's representative noted this in his July 2009 
written argument and indicated that the requested development 
was incomplete.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
In Stegall the Court held that "where . . . the remand orders 
of the Board . . . are not complied with, the Board itself 
errs in failing to insure compliance."  Id.

Accordingly, this case is REMANDED for the following:

1.  Obtain copies of all treatment 
records of the Veteran from the Buffalo 
VAMC from 2006 to the present.  If no 
records are available, it should be so 
indicated.  

2.  Obtain copies of all treatment 
records of the Veteran from the 
Canadaigua and Rochester VA facilities 
from June 2008 to the present.  

3.  If any benefit sought on appeal is 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


